PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of:
HASEGAWA, TAKEMI, et al.
Application No. 16/157,151
Filed:  October 11, 2018
Attorney Docket No. 048404-0397-00-US-583029    
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refund filed March 18, 2022.

The request for refund is GRANTED.

Applicant request a refund of $140.00 for duplicate fees paid March 01, 2022 and March 03, 2022, stating for “due to a technical issue, Applicant’s filing was not accepted by the USPTO.  Therefore, Applicant’s representative re-filed the aforementioned documents on March 3, 2022, along with the Petition fee ($140)”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00, has been refunded to applicant’s credit card on June 09, 2022. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions